Citation Nr: 0412724	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-13 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont



THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of a gunshot wound to the 
right chest with retained foreign body.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for torn right medial meniscus.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from February 1961 to August 
1964.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2002 decision by the RO 
which denied increased ratings for the two disabilities now 
at issue on appeal.  

The issue of an increased rating for residuals of a gunshot 
wound to the right chest with retained foreign body is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.



FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.  

2.  The veteran's right knee disability is manifested by 
complaints of pain, crepitus, limitation of flexion, and x-
ray evidence of arthritis, without instability or 
subluxation.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for torn right medial meniscus is not warranted.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, 
Part 4, including Diagnostic Code 5258 (2003).  

2.  The schedular criteria for a separate evaluation of 10 
percent and no greater for arthritis of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.150, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic 
Codes 5010-5003, 5260 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.  

In the instant case, the Board finds that the duty to assist 
and notify as contemplated by applicable provisions, 
including the VCAA, have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was sent a 
letter in March 2002 outlining the requirements of VCAA, and 
he was provided the law and regulations pertaining to VCAA in 
the April 2004 statement of the case.  Accordingly, appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Ratings - In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2003).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2003).  

Right Knee Disability

The veteran is currently assigned a 20 percent evaluation for 
his right knee disability under Diagnostic Code (DC) 5258 for 
cartilage damage with frequent episodes of "locking," pain, 
and effusion.  The 20 percent evaluation is the highest 
schedule rating possible under this rating code.  See 38 
C.F.R. § 4.71a, DC 5258.  

Other applicable rating codes which may provide a basis for 
assigning a higher evaluation includes the following:  DC 
5256 provides for a 30 percent rating with favorable 
ankylosis of the knee in full extension, or in slight flexion 
between 0 and 10 degrees; DC 5257 provides for a 30 percent 
rating severe, recurrent subluxation or lateral instability; 
DC 5260 provides for a 30 percent rating when flexion of the 
knee is limited to 15 degrees; DC 5261 provides for a 30 
percent rating or higher when extension of the knee is 
limited to 20 degrees or more; DC 5262 allows for a 30 
percent rating when there is malunion of the tibia and fibula 
with marked knee or ankle disability, and a 40 percent rating 
when there nonunion of the knee with loose motion, requiring 
a brace.  

When examined by VA in April 2002, the veteran complained of 
daily pain.  He was employed as a mailman.  He reported 
stiffness, weakness, instability, locking, fatigue and lack 
of endurance.  Precipitating forces included heavy loads, 
walking up hills and down hills, climbing stairs, and 
prolonged standing.  He used Motrin and a knee brace.  Flare-
ups were activity driven, and he could recall only one 
instance of a severe flare-up that began at the end of a day, 
when he could barely walk.  That episode lasted about 24 
hours.  He appeared well developed, in mild distress, with an 
antalgic gait favoring the right knee.  There was tenderness 
over the medial and lateral joint lines, pain-free motion of 
the knee with crepitus, no instability or subluxation, and 
negative drawer sign.  Extension of the knee was to 0 degrees 
and flexion was to 80 degrees.  X-ray studies showed 
degenerative changes in the knee.  The examiner also noted 
that an MRI in 1994 showed extensive destruction and 
degenerative changes of the posterior aspect of the lateral 
meniscus and the anterior and posterior horns of the medial 
meniscus.  

The clinical and diagnostic findings from the recent VA 
examination showed good motion in the knee, albeit with some 
limitation of flexion, no subluxation or lateral instability, 
and no evidence of malunion or nonunion of the tibia or 
fibula.  Applying each of the appropriate diagnostic codes 
discussed above to the facts of the case, the objective 
assessment of the veteran's present impairment of the right 
knee does not suggest that he has sufficient symptoms so as 
to warrant a schedular rating in excess of 20 percent for the 
right knee.  

However, there is diagnostic evidence of arthritis in the 
knee, and a VA physician has opined that the arthritis was as 
likely as not related directly to his meniscal tears.  
Therefore, the Board finds that the veteran is entitled to a 
separate 10 percent evaluation for demonstrable right knee 
arthritis.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see 
also VAOPGCPREC 23-97 and 9-98.  

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Here, the veteran has arthritis 
and limitation of motion in the right knee.  Consequently, a 
separate 10 percent evaluation is for assignment under DC 
5003 and 38 C.F.R. § 4.59, based on the presence of arthritis 
and noncompensable range of motion of the right knee.  

An evaluation in excess of 10 percent is not warranted, 
however, because a 20 percent evaluation would require either 
flexion of the knee limited to 30 degrees, or a limitation of 
extension of the knee to 15 degrees. DCs 5260 and 5261.  As 
noted above, the evidence does not show either the required 
degree of limited extension or limited flexion.  Thus, a 
rating in excess of 10 percent is not warranted.  


ORDER

An increased evaluation for torn right medial meniscus is 
denied.  

A separate 10 percent rating for arthritis of the right knee 
is warranted under DCs 5010-5003, subject to VA regulations 
concerning the payment of monetary benefits.  


REMAND

The veteran asserts that his service-connected gunshot wound 
to the right chest with retained foreign body is more severe 
than is reflected by the 20 percent evaluation currently 
assigned.  

In May 2002, the veteran was afforded a VA pulmonary 
examination.  However, the pulmonary examination report 
associated with the claims file indicated that the function 
studies had not been reviewed by Pulmonary Services.  
Moreover, the report associated with the claims file was 
incomplete, apparently due to printer malfunction.  

VA's duty to assist the veteran in the development of his 
claim includes obtaining all relevant medical evidence, 
particularly when the evidence pertains to specific medical 
reports within the control of VA.  Therefore, the RO should 
obtain a completed copy of the May 2002 VA pulmonary 
examination which has been reviewed by a pulmonary 
specialist, and any additional VA medical records subsequent 
thereto.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers, VA or private, who 
treated him for any residuals of his 
gunshot wound to the chest.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  Of particular interest to the 
Board is a completed copy of the May 2002 
pulmonary examination, including the 
pulmonary function report that has been 
reviewed by a pulmonary specialist, must 
be obtained and associated with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtained records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of any unsuccessful 
efforts in this regard.  

3.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO should 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in the VCAA or other 
legal precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



